EXHIBIT (d)(2) American Century Variable Portfolios, Inc. MANAGEMENT AGREEMENT THIS MANAGEMENT AGREEMENT (“Agreement”) is effective as of the 1st day of August, 2009, by and between AMERICAN CENTURY VARIABLE PORTFOLIOS, INC., a Maryland corporation (hereinafter called the “Company”), and AMERICAN CENTURY GLOBAL INVESTMENT MANAGEMENT, INC., a Delaware corporation (hereinafter called the “Investment Manager”). WHEREAS, a majority of those members of the Board of Directors of the Company (collectively, the “Board of
